                            Case 4:19-cv-00044-BMM Document 163 Filed 06/10/20 Page 1 of 1
                               81,7('67$7(6',675,&7&2857)257+(',675,&72)0217$1$
                                       75$16&5,37'(6,*1$7,21$1'25'(5,1*)250
                                                                              Please read instructions.

 1$0(                                                                                   3+21(180%(5                                '$7(
 Peter Whitfield                                                                           (202)736-8531                                  6/10/20
 0$,/,1*$''5(66                                                                        (0$,/$''5(66                               &,7<              67$7(
 1501 K St NW                                                                              pwhitfield@sidley.com Washington D.C.
  =,3&2'(                                      -8'*(                                  &$6(1$0(
 20005                                            Brian Morris                             Northern Plains Resource Council v. U.S. Army Corps of Engineers

 86',675,&7&2857&$6(180%(5                                                       &28572)$33($/6&$6(180%(5
 CV 19-44-GF-BMM                                                                           No. 20-35415 (9th Cir.)
 25'(5)25


•✔ $33($/
                                               •         &5,0,1$/
                                                                                           •    &5,0,1$/-867,&($&7
                                                                                                                                          •      %$1.5837&<


~ 121$33($/                                   •         &,9,/
                                                                                           •    ,1)250$3$83(5,6
                                                                                                                                          •      27+(5 - 6SHFLI\


 75$16&5,375(48(67('6SHFLI\SRUWLRQ V DQGGDWH V RISURFHHGLQJ V IRUZKLFKWUDQVFULSWLVUHTXHVWHG


                      3257,216                              '$7(   6        5(3257(5                           3257,216                         '$7(   6              5(3257(5
     &KDQJHRI3OHD                                                                             &ORVLQJ$UJXPHQW3ODLQWLII

     3UHWULDO3URFHHGLQJ                                                                       &ORVLQJ$UJXPHQW'HIHQGDQW

     9RLU'LUH                                                                                  6HWWOHPHQW,QVWUXFWLRQV

     2SHQLQJ6WDWHPHQW3ODLQWLII                                                              -XU\,QVWUXFWLRQV

     2SHQLQJ6WDWHPHQW'HIHQGDQW                                                              6HQWHQFLQJ
     7HVWLPRQ\6SHFLI\:LWQHVV                                                                2WKHU6SHFLI\

                                                                                           Transcript of Motion Hearing
                                                                                                                                              3/6/2020        Yvette Heinze
  25'(5
                                                                                                                          )250$75(48(67('
                              25,*,1$/                                    $'',7,21$/
  &$7(*25<            ,QFOXGHVFHUWLILHGFRS\WRFOHUN   ),567&23<                                            (DFKIRUPDWLVELOOHGDVDVHSDUDWHWUDQVFULSWFRS\
                          IRUUHFRUGVRIWKH&RXUW       WRHDFKSDUW\       &23,(6
                                                                          WRVDPHSDUW\                        3DSHU                           (OHFWURQLF6SHFLI\)LOH)RUPDW

    'D\
    2UGLQDU\
                               SDJH


                                • ✔
                                                           SDJH


                                                             •
                                                                            SDJH


                                                                              •            •
                                                                                           )XOO6L]H
                                                                                                                  •     $=ZRUGLQGH[   •n
                                                                                                                                          $6&,,
                                                                                                                                          $=ZRUGLQGH[
                                                                                                                                                                 3')
                                                                                                                                                                          •
     'D\
                               SDJH


                                •
                                                           SDJH


                                                             •
                                                                            SDJH


                                                                              •            •
                                                                                           )XOO6L]H

                                                                                                                  •                        •n
                                                                                                                        $=ZRUGLQGH[ $6&,,
                                                                                                                                        $=ZRUGLQGH[
                                                                                                                                                                 3')
                                                                                                                                                                          •
     'D\
                              SDJH


                                •
                                                           SDJH


                                                             •
                                                                            SDJH


                                                                              •            •
                                                                                           )XOO6L]H
                                                                                                                  •                       ••
                                                                                                                        $=ZRUGLQGH[ $6&,,
                                                                                                                                        $=ZRUGLQGH[
                                                                                                                                                                 3')
                                                                                                                                                                          •
     'D\
                              SDJH


                                •
                                                           SDJH


                                                             •
                                                                            SDJH


                                                                              •            •
                                                                                           )XOO6L]H
                                                                                                                  •                       R
                                                                                                                        $=ZRUGLQGH[ $6&,,
                                                                                                                                        $=ZRUGLQGH[
                                                                                                                                                                 3')
                                                                                                                                                                          •
                               SDJH                  SDJH      SDJH

                                                                                           •
                                                                                           )XOO6L]H
                                                                                                                  •                       •n
                                                                                                                        $=ZRUGLQGH[ $6&,,              3')
                                                                                                                                                                          •
     '$,/<

                                •                            •                •                                                         $=ZRUGLQGH[


                                                                                                                                           ••
    +285/<
                               SDJH

                                 n
                                                           SDJH


                                                             •
                                                                            SDJH


                                                                              •            •
                                                                                           )XOO6L]H
                                                                                                                  •     $=ZRUGLQGH[
                                                                                                                                          $6&,,
                                                                                                                                          $=ZRUGLQGH[
                                                                                                                                                                 3')
                                                                                                                                                                          •
  &(57,),&$7(2)6(59,&(',675,%87,21DQG3$<0(17
                (ILOHWKLVIRUPZLWKWKHFOHUN¶VRIILFHPDLOWRRSSRVLQJFRXQVHOLIWKH\DUHQRWHOHFWURQLFILOHUVDQGVHUYHWKHFRXUWUHSRUWHU
                         ,ISD\PHQWLVDXWKRUL]HGXQGHU&-$FRPSOHWH&-$IRUPWKURXJKER[DQGDWWDFKWRWKLVRUGHUZKHQHILOLQJ
                                    )LQDQFLDODUUDQJHPHQWVPXVWEHPDGHZLWKWKHFRXUWUHSRUWHUEHIRUHWUDQVFULSWLVSUHSDUHG

 ,FHUWLI\WKDWWKLVIRUPKDVEHHQVHUYHGRQWKHFRXUWUHSRUWHUWKLVGDWH 6/10/2020               $WWRUQH\VLJQDWXUH
                                                                                                                             /s/ Peter Whitfield

5HYLVHG
